         Case 1:16-cv-07075-VSB-OTW Document 255 Filed 02/11/20 Page 1 of 17



1
     ‫ב"ה‬
2    The Law Offices of Kissinger N. Sibanda, Esq.
3    P.O. Box 714
4    Livingston, NJ 07039                    Application granted in part. Plaintiff’s request to unseal the

5
     Kissinger N. Sibanda, DC Bar #1017426   specified documents is DENIED. Plaintiff originally filed
                                             the documents on the docket and presumably possesses
     Telephone 973-689-5952                  copies of the documents that were eventually filed under
6
     Email: ksibanda@temple.edu              seal. Therefore, Plaintiff has permission to use any copies
7                                                            of the documents in its possession solely in connection with
                                                             the scheduled 50(H) hearing.
8
     February 10th, 2020
9

10                                                                                               2/11/2020

11                           United States District Court
12                          Southern District of New York
13


     MOUSSA DIARRA,                 ) Civil No. 1:16-civ-07075(VSB)
14

15                       Plaintiff, )
16                                  )
     V.                             )
17
                                    )
18   CITY OF NEW YORK,              )
19
                       Defendant. )     LEAVE TO FILE:
                                    )   LETTER MOTION TO
20
                                    )   UNSEAL, ECF 225.
21                                  )
22
                                    )

23

24

25
          Mr. Diarra requests leave to file a letter motion to unseal ECF
     225. Attached are the moving papers: purported letter motion and its
26
     exhibits.
27

28



                            DIARRA v. CITY OF NEW YORK 1:16-cv-07075

                                                1
           Case 1:16-cv-07075-VSB-OTW Document 255 Filed 02/11/20 Page 2 of 17



1

2    DATED:       LIVINGSTON, NEW JERSEY
3

4    February 10th, 2020
5
                                     Respectfully Submitted,
6

7
                                     /s/ Kissinger N. Sibanda
8

9
                                     KISSINGER N. SIBANDA, ESQ.,
10                                   Attorney for the Plaintiff
11                                   P.O Box 714
12
                                     Livingston, NJ 07039
                                    Telephone: (973) 689-5952
13
                                    Email: ksibanda@temple.edu
14

15

16   To:   BY ECF and by Hand upon Full Briefing
17   Honorable Vernon S. Broderick
18   United States District Court
19   Southern District of New York
20   40 Foley Square,
21   Room 415 New York, NY 10007
22

23   VIA ECF
24   Cooperation Counsel
25   New York Law Department
26   Valerie E. Smith Esq (Assigned)
27   Attorney for Defendant
28   100 Church St.

                           DIARRA v. CITY OF NEW YORK 1:16-cv-07075

                                              2
        Case 1:16-cv-07075-VSB-OTW Document 255 Filed 02/11/20 Page 3 of 17



1
     New York, NY 10007
2

3

4
     CC: COLLEN McMAHON

5    Chief judge SDNY.
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                         DIARRA v. CITY OF NEW YORK 1:16-cv-07075

                                            3
        Case 1:16-cv-07075-VSB-OTW Document 255 Filed 02/11/20 Page 4 of 17



1
     ‫ב"ה‬
2    The Law Offices of Kissinger N. Sibanda, Esq.
3    P.O. Box 714
4    Livingston, NJ 07039
5
     Kissinger N. Sibanda, DC Bar #1017426
     Telephone 973-689-5952
6
     Email: ksibanda@temple.edu
7

8
     February 10th, 2020
9

10

11                      United States District Court
12                     Southern District of New York
13


     MOUSSA DIARRA,                 ) Civil No. 1:16-civ-07075(VSB)
14

15                       Plaintiff, )
16                                  )
     V.                             )
17
                                    )
18   CITY OF NEW YORK,              )   MR. DIARRA’S LETTER
19
                       Defendant. )     MOTION TO UNSEAL
                                    )   EVIDENCE FOR 50 (H)
20
                                    )   HEARING:
21                                  )   Order (ECF - 225).
22
                                    )

23

24

25
          Pursuant to Section 50-h of the General Municipal Law (GML),
26
     allowing a claimant to adduce evidence at their 50 (H) hearing. Mr.
27
     Diarra moves this Court to unseal photos of purported victim,
28   submitted by plaintiff “Mr. Diarra,” during summary judgment briefing,

                        DIARRA v. CITY OF NEW YORK 1:16-cv-07075

                                           1
        Case 1:16-cv-07075-VSB-OTW Document 255 Filed 02/11/20 Page 5 of 17



1
     in above referenced docket, for March 24th, 2020 hearing. This request
2    is limited to the 50 (H) hearing only.
3           There are no parties to this request, except for the claimant since
4    the docket was closed and hearing is unopposed. The nature of the
5
     claim is attached. See, Exhibits 1 and 2.
            The revised order will unseal photos, order ECF- 225, to the
6
     extent and degree that they are viewed on March 24th, 2020 for the
7
     purposes of City of New York determining claim number 2020PI002330
     at its 50 (H) hearing. See, Notice of Hearing, Exhibit 3.
8

9
            Attached are exhibits showing the nature of the new claim and the
10   course of investigation now undertaken by City of New York, separate
11   from its Law Department. Id.
12          In addition, proof of the 50 (H) hearing is attached with this
13
     request. Exhibit 3. As well as the original order which sealed the
     photos. Exhibit 4. The original reasons for sealing the photos are all
14
     moot for purposes of this 50 (H) hearing. Id.
15

16

17
     DATED:     LIVINGSTON, NEW JERSEY
18

19   February 10th, 2020
20

21
                                  Respectfully Submitted,

22
                                  /s/ Kissinger N. Sibanda
23

24
                                  KISSINGER N. SIBANDA, ESQ.,
25                                Attorney for the Plaintiff
26                                P.O Box 714
27                                Livingston, NJ 07039

28
                                 Telephone: (973) 689-5952
                                 Email: ksibanda@temple.edu
                        DIARRA v. CITY OF NEW YORK 1:16-cv-07075

                                           2
           Case 1:16-cv-07075-VSB-OTW Document 255 Filed 02/11/20 Page 6 of 17



1

2

3    To:   BY ECF and by Hand upon Full Briefing
4    Honorable Vernon S. Broderick
5    United States District Court
6    Southern District of New York
7    40 Foley Square,
8    Room 415 New York, NY 10007
9

10   VIA ECF
11   Cooperation Counsel
12   New York Law Department
13   Valerie E. Smith Esq (Assigned)
14   Attorney for Defendant
15   100 Church St.
16   New York, NY 10007
17

18   CC: COLLEN McMAHON
19
     Chief judge SDNY.
20

21

22

23

24

25

26

27

28



                           DIARRA v. CITY OF NEW YORK 1:16-cv-07075

                                              3
             Case 1:16-cv-07075-VSB-OTW Document 255 Filed 02/11/20 Page 7www.comptroller.nyc.gov
                                                                           of 17
                                             THE CITY OF NEW YORK
                                         OFFICE OF THE COMPTROLLER
                                          CLAIMS AND ADJUDICATIONS
                                          1 CENTRE STREET ROOM 1200
                                            NEW YORK, N.Y. 10007-2341
                                              _______________________
                                                  Scott M. Stringer
                                                  COMPTROLLER
      015 - 151




                                                                       Date:     1/29/2020
                                                                       Claim Number: 2020PI002330
                                                                       RE:     Acknowledgment of Claim
                                                                       Your Claim/Policy#:


MOUSSA DIARRA c/o KISSINGER N SIBANDA
PO BOX 714
LIVINGSTON NJ 07039
KSIBANDA@TEMPLE.EDU




Dear Claimant:


   We acknowledge receipt of your claim, which has been assigned the claim number shown above. Please
refer to this claim number in any correspondence or inquiry you may have with our office.


   We will do our best to investigate and, if possible, settle your claim. However, if we are unable to resolve
your claim, any lawsuit against the City must be started within one year and ninety days from the date of
the occurrence.

If you have any questions regarding your claim, you may contact us at 212-669-2478 for claims involving
personal injury.


                                                                       Sincerely,
                                                                       Bureau of Law & Adjustment
                    Case 1:16-cv-07075-VSB-OTW Document 255 Filed 02/11/20 Page 8 of 17 City Comptroller
                                                                                                                                1 Centre Street
                  New York City Comptroller
                                                                                                                           New York, NY 10007
                  Scott M. Stringer
                                                                                                        Form Version:   NYC-COMPT-BLA-PI1-D



                                              Personal Injury Claim Form
                     Electronically filed claims must be filed at the NYC Comptroller's Website. If your claim is not resolved
                    within 1 year and 90 days from the date of occurrence you must start legal action to preserve your rights.


I am filing:      On behalf of myself.                                       Attorney is filing.
                  On behalf of someone else. If on someone else's         Attorney Information (If claimant is represented by attorney)
                  behalf, please provide the following information.
                                                                          Firm or Last Name: The Law Officies of Kissinger N. Sibanda
Last Name:        DIARRA
                                                                          Firm or First Name: Kissinger N. Sibanda Esq
First Name:       MOUSSA
                                                                          Address:                 P.O. Box 714
Relationship to
the claimant:                                                             Address 2:
                                                                          City:                    Livingston
                                                                          State:                   NEW JERSEY
Claimant Information
                                                                          Zip Code:                07039
*Last Name:       DIARRA
                                                                          Tax ID:
*First Name:      MOUSSA
                                                                          Phone #:                 (973) 689-5952
*Address:         370 E
                                                                          *Email Address:          ksibanda@temple.edu
Address 2:        154 st. Apt 3
                                                                          *Retype Email
*City:            Bronx                                                                            ksibanda@temple.edy
                                                                          Address:
*State:           NEW YORK
                                                                          The time and place where the claim arose
*Zip Code:        10455
                                                                          *Date of Incident:       01/13/2020 Format: MM/DD/YYYY
*Country:         USA
                                                                          Time of Incident:        11:00AM      Format: HH:MM AM/PM
Date of Birth:                 Format: MM/DD/YYYY
                                                                          *Location of             Southern District of New York, Federal
Soc. Sec. #                                                               Incident:                Courthouse.
HICN:
(Medicare #)                                                                                       By default the United States Supreme Court.
Date of Death:                 Format: MM/DD/YYYY
Phone:
*Email Address:
*Retype Email
Address:
Occupation:
City Employee?          Yes       No     NA
Gender                  Male       Female     Other

                                                                          Address:
                                                                          Address 2:
                                                                          City:
                                                                          *State:                  NEW YORK
                                                                          Borough:
* Denotes required fields. A Claimant OR an Attorney Email Address is required.
                  Case 1:16-cv-07075-VSB-OTW Document 255 Filed 02/11/20 Page 9 of 17 City Comptroller
                                                                                                                           1 Centre Street
               New York City Comptroller
                                                                                                                      New York, NY 10007
               Scott M. Stringer


 *Manner in which
 claim arose:     This is a claim for violation of constitutional rights based on collusion between City of New York and the District
                  judge Vernon S. Broderick who preceded over the matter in federal Court - 16-cv-07075. On January 13, 2020 the
                  United States Supreme Court refused petitioner's rehearing petition. See, U.S. 19-553. See, Exhibit A.

                      FACTS:

                      On September 16, 2016 Mr. Diarra filed a lawsuit against City of New York under 42 USC 1983, See, 15- Cv-07075. As
                      a counter measure, the two defendants then entered into a common scheme to oppress and defeat the ends of
                      justice by extra-judicial means including illegal rulings on the docket. As an example, the District judge allowed
                      Dara Weiss, a City lawyer to practice before him without filing a Notice of Appearance, Ms. Weiss then proceeded to
                      submit filings and make other representations in Court in violation of SDNY LR 1.2. These "Weiss," filings were
                      crucial to winning the case. See, Exhibit B.

                      Other examples included failure to ask City of New York to give Mr. Diarra document "99," which he was entitled to
                      see because under FRCP 56.d under summary judgment it is awarded when there are no material facts upon
                      which the non-movant can contest. As well as a general condescending tone of Judge Broderick in ECF memos
                      designed to discourage and humiliate plaintiff's case as frivolous and lacking the right to a jury.


                      During the course of this matter there was a marked favoritism expressed by the sitting judge Vernon Broderick
                      which resulted in Mr. Diarra being treated unequal to any other litigant with similar facts. The favoritism included a
                      false finding of: probable cause unsupported by modern civil case law and the factual predicate. Mr. Diarra was
                      acquitted after a two day trial having been falsely arrested for "circumcising, infibulation and excising" his wife.

                      Mr. Diarra's trial had proceeded despite photos showing clearly that there was nothing wrong with the purported
                      victim. Judge Broderick had insisted painstakingly, sua ponte, that these photos be sealed at the District level.

                      Despite the fact that no probable cause existed and the arresting Officer, Skorzewski, fabricated the arresting
                      affidavit: Skorzewski did not interview any witnesses, visit the crime scene or speak with the complainant who only
                      spoke French. The medical report of victim was released the next day. See, Exhibit C. arrest affidavit. In addition,
                      the arresting officer , Skorzewski, said he arrested Mr. Diarra based on "policy," the judge found nothing to be
                      forwarded to a jury for final determination. Mr. Diarra submits that such a finding was biased and a violation of his
                      civil rights under 42 U.S.C 1983.

                      As a matter of record, the same District judge accepted and amended a false imprisonment claim against the City in
                      2017 before dismissing the case in 2018.

                      Furthermore Mr. Diarra submits that the non-judicial favoritism evidenced in the docket is not protected by judicial
                      immunity as it it is non-judicial in its very nature - favoritism. Including, the hiding from the docket Mr. Diarra's
                      police interrogation video, which shows clearly the behavior of the arresting officer in that there was no probable
                      cause, which had to be filed twice.

                      A reading of the opinion of the judge is remarkable as it shows the judge seamlessly twisting facts in a deposition
                      to make the case for the City of New York. The judge rather than render a summary judgment decision per FRCP 56,
                      became a one man jury in violation of 42 U.S.C. 1983. See Exhibit D, Judge Broderick order.

                      Claim:

                      Under Collusion, 42 U.S.C 1983, Fourteenth Amendment Due Process clause and Equal Protection: Judge Broderick
                      and City of New York conspired to take away Mr. Diarra's legal rights in the aforementioned underlying court
                      matter. Mr. Diarra will move accordingly in a Court of law with a formal complaint. Judge Broderick was acting
                      under color of law because he used the power and prestige of his office to damage Mr. Diarra intentionally.



* Denotes required field.
                 Case 1:16-cv-07075-VSB-OTW Document 255 Filed 02/11/20 Page 10 of 17 City Comptroller
                                                                                                                             1 Centre Street
               New York City Comptroller
                                                                                                                        New York, NY 10007
               Scott M. Stringer

The items of
damage or injuries Moussa Diarra v. Vernon S. Broderick, City of New York.
claimed are
(include dollar    Mr. Diarra is claiming both direct and proximate damages, from both defendants.
amounts):
                   - Direct and Proximate damages from the underlying case which was tossed - $14,200,000. See, 16-cv-07075 (SDNY).


                    arising from Mr. Diarra's false arrest: Loss of liberty, intentional pain and suffering, and damage to reputation for
                    slander per se.

                    - Punitive damages: $1,500,000.

                    Total damages: $15,700,000.
                   Case 1:16-cv-07075-VSB-OTW Document 255 Filed 02/11/20 Page 11 of 17 City Comptroller
                                                                                                       1 Centre Street
                 New York City Comptroller
                                                                                                  New York, NY 10007
                 Scott M. Stringer



Medical Information                                        Witness 1 Information

1st Treatment Date:              Format: MM/DD/YYYY        Last Name:        MOUSSA
Hospital/Name:                                             First Name:       DIARRA
Address:                                                   Address           379 East
Address 2:                                                 Address 2:
City:                                                      City:             Bronx
State:                                                     State:            NEW YORK
Zip Code:                                                  Zip Code:         10455      Phone:
Date Treated in                 Format: MM/DD/YYYY
                                                           Witness 2 Information
Emergency Room:
Was claimant taken to hospital by      Yes   No       NA   Last Name:        COURT TRANSCRIBERS
an ambulance?
                                                           First Name:       SDNY
Employment Information (If claiming lost wages)            Address
Employer's Name:                                           Address 2:
Address                                                    City:             New York
Address 2:                                                 State:            NEW YORK
City:                                                      Zip Code:         10017      Phone:
State:
                                                           Witness 3 Information
Zip Code:
                                                           Last Name:
Work Days Lost:
                                                           First Name:
Amount Earned
Weekly:                                                    Address
                                                           Address 2:
Treating Physician Information
                                                           City:
Last Name:
                                                           State:
First Name:
                                                           Zip Code:                    Phone:
Address:
Address 2:                                                 Witness 4 Information

City:                                                      Last Name:
State:                                                     First Name:
Zip Code:                                                  Address
                                                           Address 2:
                                                           City:
                                                           State:
                                                           Zip Code:                    Phone:
                   Case 1:16-cv-07075-VSB-OTW Document 255 Filed 02/11/20 Page 12 of 17 City Comptroller
                                                                                                                                     1 Centre Street
                 New York City Comptroller
                                                                                                                                New York, NY 10007
                 Scott M. Stringer


                                                  Complete if claim involves a NYC vehicle

Owner of vehicle claimant was traveling in                                     Non-City vehicle driver

Last Name:            N/A                                                     Last Name:             N/A
First Name:                                                                   First Name:
Address                                                                       Address
Address 2:                                                                    Address 2:
City:                                                                         City:
State:                                                                        State:
Zip Code:                                                                     Zip Code:

Insurance Information                                                          Non-City vehicle information

Insurance Company                                                             Make, Model, Year
                  N/A                                                                           N/A
Name:                                                                         of Vehicle:
Address                                                                       Plate #:
Address 2:                                                                    VIN #:
City:
                                                                               City vehicle information
State:
                                                                              Plate #:
Zip Code:
Policy #:
Phone #:                                                                      City Driver Last
                                                                              Name:
Description of              Driver            Passenger                       City Driver First
claimant:                                                                     Name:
                            Pedestrian        Bicyclist
                            Motorcyclist      Other


Total Amount                                                              Format: Do not include "$" or ",".
                       $15,700,000.00
Claimed:

The Total Amount Claimed can only be entered once the following
required fields are entered:

Claimant Last Name
Claimant First Name
Claimant Address,City,State,Zip Code, and Country
Claimant Email or Attorney Email
Date of Incident
Location of Incident (including State)
Manner in which claim arose




    I certify that all information contained in this notice is true and correct to the best of my knowledge and belief. I understand that the willful
                      making of any false statement of material fact herein will subject me to criminal penalties and civil liabilities.
       Case 1:16-cv-07075-VSB-OTW Document 255 Filed 02/11/20 Page 13 of 17




                                                                                           February 8, 2020

                                    NOTICE OF 50-H HEARING
015 - 280
                                                       Re: Claimant Name: Moussa Diarra
                                                           Claim Number: 2020PI002330
Dear Madam or Sir:
      Please take notice that, pursuant to Section 50-h of the General Municipal Law (GML), claimant
is mandated by law to appear at the following location, at the date and time specified below, to be orally
examined under oath relative to the occurrence and extent of injuries for which the above claim is made:
       Date of Hearing:                3/24/2020

       Time of Hearing:                3:30:00 PM
       Location of Hearing:            Brown Hutchinson LLP
                                       245 Park Avenue
                                       39th Floor, Suite 89/90
                                       New York, New York 10167
                                       Telephone: 1-866-958-5973

       The claimant should be accompanied by his/her attorney. Claimant is further mandated, pursuant
to Section 93(d) of the New York City Charter and Section 50-h of the GML, to present him/herself for
a physical examination at a date and location to be provided under separate cover.
       Please note that all infant claimants must appear. The hearing will begin promptly at the time
indicated and there will be no office space to meet with and prepare your client.
       Upon receipt of this notice, please contact us if a language interpreter for your client is necessary.
One day prior to the hearing, we will call your office to confirm the date and time of the hearing. If you
confirm the hearing date at that time and you subsequently fail to appear for the hearing, you will be
charged by the City for any legal fee, interpreter fee and stenographic fee incurred.
        All applications for adjournments should be directed via e-mail to:
                                      BHLLP@brownhutchinson.com.
      Case 1:16-cv-07075-VSB-OTW Document 255 Filed 02/11/20 Page 14 of 17




       Claimants will be permitted one adjournment without cause. Application for such
adjournments should be made at least one week prior to the hearing date. Applications for additional
adjournments must include the reason for the request, and will be granted for good cause only.

        If a claimant fails to appear for a scheduled hearing, a default will be declared and claimant's
failure to appear will be raised as an affirmative defense in any lawsuit subsequently filed.

        In order to prevent fraud, you are required to present proper identification prior to
commencement of the hearing. Additionally, you are requested to bring to the hearing original
photographs of the accident scene and copies of all documents relevant to this claim including but not
limited to:

               (1)     prior written notice map;
               (2)     all medical and hospital records;
               (3)     authorizations for the Comptroller's Office to obtain, as applicable, medical,
                       criminal, employment and/or school records, and loss of income
                       documentation; and
               (4)     police reports.

       Pursuant to State and Federal law, the Comptroller's Office, through its attorneys taking
hearings, is authorized to obtain, social security and Medicare or Medicaid numbers for tax and
reporting purposes, and to allow for the collection of liens held by the City and State.

       Please be advised that nothing contained herein shall be construed as extending the statute of
limitations beyond the statutory time.

       Please note that the office does not provide day care services. Therefore infants and small
children will not be permitted in the office.

      All questions with regard to this notice should be addressed to the undersigned at Brown
Hutchinson LLP.

      Please be aware that filing a false claim or aiding and abetting the filing of a false claim is a
crime. Violators will be prosecuted to the fullest extent of the law.

                                                               Sincerely,


                                                               Lolita Y. Forsett
                                                               Chief Administrator

cc:    Comptroller’s Office
       1 Centre Street
       New York, New York 10007
   Case 1:16-cv-07075-VSB-OTW Document 255 Filed 02/11/20 Page 15 of 17




‫ב"ה‬
                  The Law Offices of Kissinger Sibanda, Esq.
                               22 Scotland Rd.
                              Orange, NJ 07050
                              Tel: 973-689-5952
                        Email: ksibanda@temple.edu
Hon. Judge Broderick
40 Foley Square                                            8/7/2018

Federal Courthouse                       The Clerk of Court is respectfully directed to delete Documents 205,
                                         206, 207, and 210 from the docket. Defendant is instructed to re-file
Room 518                                 his Declaration and attached exhibits in accordance with this sealing
                                         order.
New York, NY 10017


June 29th, 2018
        Moussa Diarra v. City of New York 1:16-cv-07075 (VSB)(OTW)
                         Request to file under seal


Hon. Judge Vernon S. Broderick,


Plaintiff, through Plaintiff’s Counsel and Under Judge Broderick’s Civil
Rules of Practice 1A and 5B in compliance with Fed. R. Civ. P. 5.2,
requests permission to file Exhibits 1 and Exhibit 2 to their Opposition
of Summary Judgment Motion Under seal.


Documents will be filed with the Records Management Department,
Room 370, Southern District Of New York, following instructions on
sealed envelopes and CD format and kept as instructed.



                                     1
Case 1:16-cv-07075-VSB-OTW Document 255 Filed 02/11/20 Page 16 of 17




  A. Relevance:
     Exhibits 1 and Exhibits 2, contain graphic images of a woman’s
     genitalia. In Exhibit 1, it is the purported victim, while in
     Exhibit 2 it is a series of demonstrative photos submitted for
     comparative reasons within the context of demonstrating the
     anatomy of female genitalia to an ordinary observer (non-
     medical). Both exhibits are relevant under Federal Rules of
     Evidence 401, as they tend to support Plaintiff’s case that
     arrest of Mr. Diarra was false and largely a product of the
     arresting officer’s imagination.


  B. Legal argument:
     i. Exhibit 1: Under Brown v. Kuhlmann, 142 F.3d 529, 531,
          533, 537– 38, 544(2d Cir. 1998); the Court has held that it
          might be necessary to have certain parts of a trial non-
          public. Here, Exhibit 1, which shows the photos of the
          healthy genitalia of the purported victim, four months
          later, are invasive of her privacy; they would tend to have
          the effect of embarrassing her after these proceedings in
          both a private and work environment situation. Because
          this exhibit is of a grave private nature, Plaintiff submits
          that it is in the Public Interest to have them filed under
          seal.


     ii. Exhibit 2: Under Brown v. Kuhlmann, 142 F.3d 529, 531,
           533, 537– 38, 544(2d Cir. 1998); Here, Exhibit 2 is taken
           from the internet and also shows female genitalia;
           because it shows female genitalia, there is a presumption
           it should be made private unless there is a pressing need
           for the public to have access. Plaintiff finds no pressing
           need for public to access an exhibit taken from the
           Internet’s pornographic websites. See: In re NBC
           Universal, Inc., 426 F. Supp. 2d 49 (N.D.N.Y. 2006)
                                 2
   Case 1:16-cv-07075-VSB-OTW Document 255 Filed 02/11/20 Page 17 of 17




              (discussing the press’s needs). Exhibit 2’s presence in the
              public docket can be substituted by filing under seal to
              protect the identity of the models, and to lift this case
              from being reduced to a pornographic slide show on the
              public docket.


Request:
Because of the graphic and private nature of Exhibits 1 and Exhibit 2
showing female genitalia, Plaintiff through Counsel moves to have
these two Exhibits 1 and 2, filed under seal in conjunction with their
opposition to summary judgment.


Thank you for your attention to this matter.


                                                                Cordially,
                                                   /Kissinger N. Sibanda/
                                               Kissinger N. Sibanda, Esq
LL.M (Trial) – Temple LL.M (Trial) - Federal - California Western LL.B
                                  -with Honors (University of London)




                                    3
